Title: To George Washington from Winthrop Sargent, 20 February 1784
From: Sargent, Winthrop
To: Washington, George



Boston Feby the 20th 1784

Desirous of contributing to the Amusement of your Excellency I do myself the honor to Transmit you a Poem of Eulogy on the Institution of The Society of Cincinnati—I hazard it to your Excellency’s Judgment without more Preface than an Extract from its accompanying Letter.
If your Excellency & Mrs Washington (to whom I beg Leave to present my Respects) deign to grant the approbating Smile I shall have great Joy in that Felicity which I know it will bestow on the fair Poetess—with Sincere & warm Wishes for your Excellency’s Happiness I have the Honor to be Dear Sir your most obedient Humble Servant

Winthrop Sargent

